Title: From Benjamin Franklin to David Hall, 20 August 1765
From: Franklin, Benjamin
To: Hall, David


Dear Mr Hall
London, Augt. 20. 1765
I wrote to you per the Packet, and do not recollect that I have any thing material to add. Mr. Strahan tells me the large Paper Molds are sent to you. The Duty on Advertisements I before inform’d you, is for every time they are inserted in the Paper. But there is no Duty on Hand Bills or sticking Advertisements, which I suppose will therefore increase, if the others diminish.
There are some Hopes now entertain’d that the Act may be repeal’d next Session, but I believe with no great Foundation. We shall however see if any thing is to be done, and no Endeavours of mine shall be wanting.

My Love to Cousin Molly and your Children. I am, Yours affectionately
B Franklin

I wonder you have not got the two Line Brevier Capitals. I will enquire about them.

 
Addressed: To / Mr David Hall / Printer / Philadelphia
Endorsed: Mr. Franklin August 20. 1765.
